DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims 
This action is in response to the amendment filed on 12 September  2022.  Claims 1,  8,   and 15 have been amended.  Claims 2, 4, 5, 12, 14 and 16-19 have been cancelled.      Claims 1, 3, 6-11, 13, 15, and 20-29 are currently pending and have been examined.  
 
Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-11, 13, 15, and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Haberman et al (US Pub., 2015/0348091 A1) in view of Chao et al  (US Pub., 2008/0147498 A1)

With respect to claim 1, Haberman  teaches a device comprising:   a processing system including a processor (paragraph [0006], discloses a system for optimizing content allocation may comprise a  processor ) ; and   a memory that stores executable instructions that, when executed by the processor cause the processing system to executed (paragraph [0006], discloses the computer-readable storage medium may contain one or more programming instruction that, when executed, cause the processor ) , a method  comprising: 
identifying an initial set of content schedule constraints including an initial plurality of values for two or more of price, available inventory, target audience, media content, number of impressions, placement dates, and placement times (paragraph [0021], discloses content asset may include an advertisements and the content distribution plan my include an advertising camping associated  with advertiser goal, such as a budget, audience reach or impression goal, frequency  of expose goals or the like [a set of content schedule constraints ] .., distribution or  broadcast schedule for content and paragraph [0032], discloses system may receive a first schedule (for example, a first or initial distributions) for distributing content asset , the management system  .., generate the first schedule , the optimization information may include, but not limited );
generating a preliminary advertising schedule based on the initial set of content schedule constraints(paragraph [0032], discloses the system mar receive a firs schedule (for example, a first or initial distribution) for distribution content assets.  In some embodiments, the management system may  generate the first schedule );
calculating, among plurality of reaches based on the preliminary advertising schedule, reach according to a predetermined rule associated with optimizing the reach,  resulting in a first calculated reach(paragraph paragraphs [0034] and [0045], discloses the impression forecast may be calculated based on th viewership footprint [reach]  that could potentially see the advertisement);
updating one or more of the initial plurality of values of the initial set of content schedule constraints based on the first calculated reach, the updating resulting in a first updated set of content schedule constraints, the first updated set of content schedule constraints having one or more value of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the initial set of content schedule constraints (paragraph [0006], discloses generate an updated at least one optimized schedule re-optimize based the target measurement information, and paragraph [0034], discloses the management system may generate an impression forecast based on historical target measurement  information.., paragraph [0035], discloses re-optimizing an existing schedule and paragraph [0036], discloses the management system may re-optimize the optimized schedule based on the target measurement on the target measurement information in combination with other optimization information );
generating a first updated advertising schedule based on the first updated set of content schedule constraints(paragraphs [0006]-[0008], discloses generate an updated at least one optimized schedule re-optimized based on the target measurement information ,  paragraph [0021], discloses generating   re-optimize a schedule based on audience interaction and paragraph [0032], discloses the management system a may receive optimization information that may be used to generate an optimized  schedule , the optimization infoatmion may include, but is not limited to, information associated with target recipients, historical measurement information (for instance, “ratings”) , content originator goals and/or constraints, inventory information [based the first updated set of content schedule constraints] ) ;
calculating, among a plurality of other reaches based on the first update advertising schedule, a first other reach according to a predetermined rule associated with optimizing the first other reach, resulting in a second calculated reach(   paragraphs [0034] and [0045], discloses the impression forecast may be calculated based on th viewership footprint [reach]  that could potentially see the advertisement, paragraph [0035], discloses the  management system may generate an optimize scheduled based on the impression forecast and the content , paragraph [0036], discloses the management system may receive target measurement information associated with recipient interaction with the content assets distributed according to a schedule, such as the optimized schedule.., the target measurement information may include viewership ..,  );
updating the first updated set of content schedule constraints based on the second calculated reach, the updating of the first updated set of content schedule constraints resulting in Appln. No 16/999,768Page 3 of 17 Reply to Non-Final Office Action of July 8, 2021 Docket No. XR0097_6-0097Aa second updated set of content schedule constraints, the second updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the first updated set of content schedule constraints(paragraph [0067], discloses continually making adjustment to the schedule to meet all concurrent campaign gale and execute.., marketing effort where continues schedule adjudgment can improve delivery, paragraph [0068], discloses the optimization methods and system .., problem by continually making adjustments to the schedule and paragraph [0070], discloses continually making adjustments to the schedule to find the target audience despite changes in viewing pattern ..)); 
generating a second updated advertising schedule based on the second updated set of content schedule constraints(paragraph [0007], discloses generating an updated at least one optimized schedule re-optimized based on the target measurement information ); 
	
calculating, among a plurality of other reaches based on the second update advertising schedule a first other reach according to a predetermined rule associated with optimizing the first other reach  , resulting in a second calculated reach(   paragraphs [0034] and [0045], discloses the impression forecast may be calculated based on th viewership footprint [reach]  that could potentially see the advertisement, paragraph [0035], discloses the  management system may generate an optimize scheduled based on the impression forecast and the content , paragraph [0036], discloses the management system may receive target measurement information associated with recipient interaction with the content assets distributed according to a schedule, such as the optimized schedule.., the target measurement information may include viewership ..,  );
updating the second updated set of content schedule constraints based on the third calculated reach, the updating of the second updated set of content schedule constraints resulting in a third updated set of content schedule constraints the third updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the second updated set of content schedule constraints(paragraph [0067], discloses continually making adjustment to the schedule to meet all concurrent campaign gale and execute.., marketing effort where continues schedule adjudgment can improve delivery, paragraph [0068], discloses the optimization methods and system .., problem by continually making adjustments to the schedule, paragraph [0070], discloses continually making adjustments to the schedule to find the target audience despite changes in viewing pattern .., and paragraph [0074] discloses continues schedule adjustment can accommodate new inventory created in live events)); 

generating a third  updated advertising schedule based on the first updated set of content schedule constraints(paragraph [0007], discloses generating an updated at least one optimized schedule re-optimized based on the target measurement information ). 
Haberman  teaches the above elements including measurement information relating to the distribution according to the optimized schedule may be analyzed and used to generate a re-optim8ies schedule for example that may be used to schedule the adverting camping on a subsequent day (abstract), receive historical target measurement information and content originator information associated with at least one content asset.., the historical target measurement information and the inventory information, generate at least one optimized scheduled based on the content originator information and the at least one impression forecast  (paragraph [0006]), generate an updated at least one optimized schedule re-optimized based on the target measurement information (paragraph [0008]) and the content originator and/or service provider may look a various information such as rating data (paragraph [0031]).    Haberman failed to teach the corrosinding  measurement information and rating data is used to determine whether the rate of change as measured by both a first difference in value of the second calculated reach relative to the first calculated reach and a second difference in value of the first calculated reach relative to a prior calculated reach falls below a through’s, resulting in a determination;  and  responsive to the determination being that the rate of change does not fall below the threshold.  

However, Chao  teaches  determining whether a rate of change as measured by both a first difference in value of the second calculated reach relative to the first calculated reach and a second difference in value of the first calculated reach relative to a prior calculated reach falls below a through’s, resulting in a determination(Figs. 4, 5 and paragraphs [0025]- [0026], discloses monitoring whether performance information associated  with the digital ad exceed a threshold or falls below another  threshold.., determining  a digital ad or groping of digital  ads is performing well); and  responsive to the determination being that the rate of change does not fall below the threshold (paragraph [0027], discloses deteriming a digital ad or groping digital ads is not performing poorly).      Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for measuring  or calculating the estimated impressions achieved of Haberman by adding a  monitoring  model feature that determines the ads are performing poorly of Chao in order to target the digital ads to potential  customers  (see abstract) and to increase the quality of traffic for served digital ads (paragraph [0034]) 

With respect to claim  3, Haberman in view of Chao teaches elements of claim 1, furthermore, Haberman teaches the device wherein the updating the one or more of the initial plurality of values facilitates optimizing for reach only (paragraph [0032], discloses the system may receive a first schedule (for example a first or initial distribution) for distrusting content asset.., the management system may receive optimization information they be used  may be used to generate  an optimized schedule .., and paragraph [0045] , discloses continually update forecast household reach).  
 
With respect to claim  6, Haberman in view of Chao teaches elements of claim 1, furthermore, Haberman teaches the device wherein the operations further comprise: selecting either the second updated advertising schedule or the third updated advertising schedule in accordance with an optimization goal (paragraph [0021], discloses the management system may generate an optimized schedule for presenting content asset and/or re optimized schedule based on audience interaction.., ensuring delivery against specific  advertiser goals). 
With respect to claim  7, Haberman in view of Chao teaches elements of claim 6, furthermore, Haberman teaches the device  wherein the initial set of content schedule constraints comprises a network-daypart (paragraph [0032] discloses the system may receive a first schedule (for example a first or initial distribution) for distrusting content asset.., the management system may receive optimization information that may be used to generate  an optimized schedule…, a file generated and made available at a certain time interval (for instance, daily, hourly or the like)… expected network and time play [daypart]).
	
With respect to claim 8, Haberman  teaches a non-transitory machine-readable storage medium  comprising  executable instructions that, when executed by the processing system including a processor paragraph [0006], discloses the computer-readable storage medium may contain one or more programming instruction that, when executed, cause the processor ) configured  to execute a method comprising

initializing a set of content schedule constraints including two or more  prices, available inventory, target audience, media content, number of impressions, placement dates, and placement times (paragraph [0021], discloses content asset may include an advertisements and the content distribution plan my include an advertising camping associated  with advertiser goal, such as a budget, audience reach or impression goal, frequency  of expose goals or the like [a set of content schedule constraints ] .., distribution or  broadcast schedule for content and paragraph [0032], discloses system may receive a first schedule (for example, a first or initial distributions) for distributing content asset , the management system  .., generate the first schedule , the optimization information may include, but not limited and paragraph [0085], discloses   );
generating a first advertising schedule based on the initial set of content schedule constraints(paragraph [0032], discloses the system mar receive a firs schedule (for example, a first or initial distribution) for distribution content assets.  In some embodiments, the management system may  generate the first schedule );
determining, among plurality of reaches based on the preliminary advertising schedule, reach according to a predetermined rule associated with optimizing the reach,  resulting in a first calculated reach(paragraph paragraphs [0034] and [0045], discloses the impression forecast may be calculated based on th viewership footprint [reach]  that could potentially see the advertisement);
modifying one or more of the initial plurality of values of the initial set of content schedule constraints based on the first calculated reach, the updating resulting in a first updated set of content schedule constraints, the first updated set of content schedule constraints having one or more value of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the initial set of content schedule constraints (paragraph [0006], discloses generate an updated at least one optimized schedule re-optimize based the target measurement information, and paragraph [0034], discloses the management system may generate an impression forecast based on historical target measurement  information.., paragraph [0035], discloses re-optimizing an existing schedule and paragraph [0036], discloses the management system may re-optimize the optimized schedule based on the target measurement on the target measurement information in combination with other optimization information );
generating a second advertising schedule based on the first updated set of content schedule constraints(paragraphs [0006]-[0008], discloses generate an updated at least one optimized schedule re-optimized based on the target measurement information ,  paragraph [0021], discloses generating   re-optimize a schedule based on audience interaction and paragraph [0032], discloses the management system a may receive optimization information that may be used to generate an optimized  schedule , the optimization infoatmion may include, but is not limited to, information associated with target recipients, historical measurement information (for instance, “ratings”) , content originator goals and/or constraints, inventory information [based the first updated set of content schedule constraints] ) ;
determining, based on the second advertising schedule, a first other reach(paragraph [0031], discloses the historical measurement information may include or may be used to correlate projected rating for a current content asset based on the previously distributed of the same or similar content asset and paragraph [0068], discloses promotional marketing efforts where continuous schedule adjustment can improve reach) ; 

modifying , among a plurality of other reaches based on the first update advertising schedule, a first other reach according to a predetermined rule associated with optimizing the first other reach, resulting in a second calculated reach(   paragraphs [0034] and [0045], discloses the impression forecast may be calculated based on th viewership footprint [reach]  that could potentially see the advertisement, paragraph [0035], discloses the  management system may generate an optimize scheduled based on the impression forecast and the content , paragraph [0036], discloses the management system may receive target measurement information associated with recipient interaction with the content assets distributed according to a schedule, such as the optimized schedule.., the target measurement information may include viewership ..,  );
generating a third advertising schedule based on the second modified set of content schedule constraints(paragraphs [0006]-[0008], discloses generate an updated at least one optimized schedule re-optimized based on the target measurement information ,  paragraph [0021], discloses generating   re-optimize a schedule based on audience interaction and paragraph [0032], discloses the management system a may receive optimization information that may be used to generate an optimized  schedule , the optimization infoatmion may include, but is not limited to, information associated with target recipients, historical measurement information (for instance, “ratings”) , content originator goals and/or constraints, inventory information [based the first updated set of content schedule constraints] ) ;	
determining , among a plurality of other reaches based on the second update advertising schedule a first other reach according to a predetermined rule associated with optimizing the first other reach  , resulting in a second calculated reach(   paragraphs [0034] and [0045], discloses the impression forecast may be calculated based on th viewership footprint [reach]  that could potentially see the advertisement, paragraph [0035], discloses the  management system may generate an optimize scheduled based on the impression forecast and the content , paragraph [0036], discloses the management system may receive target measurement information associated with recipient interaction with the content assets distributed according to a schedule, such as the optimized schedule.., the target measurement information may include viewership ..,  );
modifying  the second modified set of content schedule constraints based on the second calculated reach, the updating of the first updated set of content schedule constraints resulting in Appln. No 16/999,768Page 3 of 17 Reply to Non-Final Office Action of July 8, 2021 Docket No. XR0097_6-0097Aa second updated set of content schedule constraints, the second updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the first updated set of content schedule constraints(paragraph [0067], discloses continually making adjustment to the schedule to meet all concurrent campaign gale and execute.., marketing effort where continues schedule adjudgment can improve delivery, paragraph [0068], discloses the optimization methods and system .., problem by continually making adjustments to the schedule and paragraph [0070], discloses continually making adjustments to the schedule to find the target audience despite changes in viewing pattern ..)); 
generating a forth  advertising schedule based on the second updated set of content schedule constraints(paragraph [0007], discloses generating an updated at least one optimized schedule re-optimized based on the target measurement information ); 
Haberman  teaches the above elements including measurement information relating to the distribution according to the optimized schedule may be analyzed and used to generate a re-optim8ies schedule for example that may be used to schedule the adverting camping on a subsequent day (abstract), receive historical target measurement information and content originator information associated with at least one content asset.., the historical target measurement information and the inventory information, generate at least one optimized scheduled based on the content originator information and the at least one impression forecast  (paragraph [0006]), generate an updated at least one optimized schedule re-optimized based on the target measurement information (paragraph [0008]) and the content originator and/or service provider may look a various information such as rating data (paragraph [0031]).    Haberman failed to teach the corrosinding  measurement information and rating data is used to determine whether the rate of change as measured by both a first difference in value of the second calculated reach relative to the first calculated reach and a second difference in value of the first calculated reach relative to a prior calculated reach falls below a through’s, resulting in a determination;  and  responsive to the determination being that the rate of change does not fall below the threshold.  

However, Chao  teaches  determining whether a rate of change as measured by both a first difference in value of the second calculated reach relative to the first calculated reach and a second difference in value of the first calculated reach relative to a prior calculated reach falls below a through’s, resulting in a determination(Figs. 4, 5 and paragraphs [0025]- [0026], discloses monitoring whether performance information associated  with the digital ad exceed a threshold or falls below another  threshold.., determining  a digital ad or groping of digital  ads is performing well); and  responsive to the determination being that the rate of change does not fall below the threshold (paragraph [0027], discloses deteriming a digital ad or groping digital ads is not performing poorly).      Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for measuring  or calculating the estimated impressions achieved of Haberman by adding a  monitoring  model feature that determines the ads are performing poorly of Chao in order to target the digital ads to potential  customers  (see abstract) and to increase the quality of traffic for served digital ads (paragraph [0034]) 

With respect to claim  9, Haberman in view of Chao teaches elements of claim 8, furthermore, Haberman teaches the device  the non-transitory machine-readable storage medium   wherein the initializing is based on input from a user specifying one or more of the content schedule constraints of the initial set of content schedule constraints, input from the user specifying one or more of the plurality of initial values, or any combination thereof(paragraphs [0007]-[0008], discloses receiving target measurement information indicating interaction with the at least one content and paragraph [0032], disclose the management system may  receive a first schedule (for example  a first or initial distribution) for distributing content) .  

With respect to claim  10, Haberman in view of Chao teaches elements of claim 8, furthermore, Haberman teaches the device  the non-transitory machine-readable storage medium   wherein the initializing is based on machine learning to automatically generate one or more of the content schedule constraints of the initial set of content schedule constraints, to automatically generate [[-]]one or more of the plurality of initial values, or any combination thereof(paragraph [0046], discloses generate a non-optimize schedule for advertisement [initial set of content schedule constraints] and paragraph [0087], discloses performing calculation and logic operation require to execute a program).  
With respect to claim  11, Haberman in view of Chao teaches elements of claim 10, furthermore, Haberman teaches    the non-transitory machine-readable storage medium wherein the machine learning is based on historical campaign data(paragraph [0032], discloses correlate projected rating for a current content asset based on the previous distribution of the same or similar content asset).  
With respect to claim  13, Haberman in view of Chao teaches elements of claim 8, furthermore, Haberman teaches the non-transitory machine-readable storage  wherein the modifying the one or more of the plurality of initial values of the initial set of content schedule constraints facilitates optimizing for reach only(paragraph [0032], discloses correlate projected rating for a current content asset based on the previous distribution of  the same of similar content asset).  
With respect to claim 15, Haberman  teaches a method comprising:
identifying an initial set of content schedule constraints including an initial plurality of values for two or more of price, available inventory, target audience, media content, number of impressions, placement dates, and placement times (paragraph [0021], discloses content asset may include an advertisements and the content distribution plan my include an advertising camping associated  with advertiser goal, such as a budget, audience reach or impression goal, frequency  of expose goals or the like [a set of content schedule constraints ] .., distribution or  broadcast schedule for content and paragraph [0032], discloses system may receive a first schedule (for example, a first or initial distributions) for distributing content asset , the management system  .., generate the first schedule , the optimization information may include, but not limited );
determining, by the processing system, an  advertising schedule, based on the set of content schedule constraints(paragraph [0031], discloses the historical measurement information may include or may be used to correlate projected rating for a current content asset based on the previously distributed of the same or similar content asset and paragraph [0068], discloses promotional marketing efforts where continuous schedule adjustment can improve reach) ; 

calculating, among plurality of reaches based on the preliminary advertising schedule, reach according to a predetermined rule associated with optimizing the reach,  resulting in a first calculated reach(paragraph paragraphs [0034] and [0045], discloses the impression forecast may be calculated based on th viewership footprint [reach]  that could potentially see the advertisement);
updating one or more of the initial plurality of values of the initial set of content schedule constraints based on the first calculated reach, the updating resulting in a first updated set of content schedule constraints, the first updated set of content schedule constraints having one or more value of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the initial set of content schedule constraints (paragraph [0006], discloses generate an updated at least one optimized schedule re-optimize based the target measurement information, and paragraph [0034], discloses the management system may generate an impression forecast based on historical target measurement  information.., paragraph [0035], discloses re-optimizing an existing schedule and paragraph [0036], discloses the management system may re-optimize the optimized schedule based on the target measurement on the target measurement information in combination with other optimization information ); and

generating an updated advertising schedule based on the first updated set of content schedule constraints(paragraphs [0006]-[0008], discloses generate an updated at least one optimized schedule re-optimized based on the target measurement information ,  paragraph [0021], discloses generating   re-optimize a schedule based on audience interaction and paragraph [0032], discloses the management system a may receive optimization information that may be used to generate an optimized  schedule , the optimization infoatmion may include, but is not limited to, information associated with target recipients, historical measurement information (for instance, “ratings”) , content originator goals and/or constraints, inventory information [based the first updated set of content schedule constraints] ).    
	
 Haberman  teaches the above elements including iterating the calculating, the updating, and the generating, wherein the calculating is iteratively performed based on each immediately prior updated adverting schedule, wherein the updating is iteratively performed based on each immediately prior calculated reach according to a predetermined rule associated with optimizing the each immediately prior update reach, (paragraph [0036], discloses target measurement information may include viewership rating for the target audience.., management system may re-optimize the paragraph [0045], discloses continuously updated forecast household reach and/or frequency data, predicted or assigned inventory price and/or clearance data, updated forecast viewing data of a particular audience segment, camping pricing …, paragraph [0068], discloses continuous[iterating]  schedule adjustment can improve reach, paragraph [0069], discloses solve this problem by continually marking adjustments to the schedule, paragraph [0070], discloses solve this problem by continually making adjustments to the schedule to find the target audience despite changes in viewing patter and execute on it.., promotional marketing efforts where continuous schedule adjustments can follow the target audience.., paragraph [0071], discloses continues schedule adjustment can improve making impression and paragraph [0080], discloses continually making decisions on how to best reallocated impressions and units between all campaigns to meet each campaigns needs and goals … )), wherein the generating is iteratively performed based on each immediately prior updated set of content schedule constraints(paragraph [0035], discloses generate an optimized schedule based on the impression forecast and content originator information and paragraph [0045], discloses optimization information sources may include continuously updated forecast household reach and/or frequency data ..).    Haberman failed to teach the corrosinding  measurement information and rating data is used to determine whether the rate of change as measured by both a first difference in value of the reach a prior iteration to the first iteration and the corrosinding continues adjustment terminates  after the rate of change  fails below a threshold value. 

 However, Chao  teaches  wherein a rate  of change in the reach is measured by both a first difference in value of the reach from a second iteration to a first iteration and second difference in value of the reach from a prior iteration to the first iteration (Figs. 4, 5 and paragraphs [0025]- [0026], discloses monitoring whether performance information associated  with the digital ad exceed a threshold or falls below another  threshold.., determining  a digital ad or groping of digital  ads is performing well); and wherein the iterating terminates after the rate of change  fails below a threshold value (Fig.5, and paragraph [0032], discloses the monitoring module determines that a digital ad or groping digital ads is performing poorly  with respect to traffic…, the mentoring model does not perform any action (terminates)).        Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for measuring  or calculating the estimated impressions achieved of Haberman by adding a  monitoring  model feature that determines the ads are performing poorly of Chao in order to target the digital ads to potential  customers  (see abstract) and to increase the quality of traffic for served digital ads (paragraph [0034]) 
With respect to claim  20, Haberman in view of Chao teaches elements of claim 15, furthermore, Haberman teaches the method where the reach is calculated at a network daypart level(paragraph [0032] discloses the system may receive a first schedule (for example a first or initial distribution) for distrusting content asset.., the management system may receive optimization information that may be used to generate  an optimized schedule…, a file generated and made available at a certain time interval (for instance, daily, hourly or the like)… expected network and time play [daypart]).

With respect to claim  21, Haberman in view of Chao teaches elements of claim 1 , furthermore, Haberman teaches the device where the reach is calculated at a network daypart level(paragraph [0032] discloses the system may receive a first schedule (for example a first or initial distribution) for distrusting content asset.., the management system may receive optimization information that may be used to generate  an optimized schedule…, a file generated and made available at a certain time interval (for instance, daily, hourly or the like)… expected network and time play [daypart]).



With respect to claim  22, Haberman in view of Chao teaches elements of claim 1, furthermore, Haberman teaches the device  wherein the identifying the initial set of content schedule constraints is based on input from a user specifying one or more of the content schedule constraints of the initial set of content schedule constraints, input from the user specifying one or more of the initial plurality of values, or any combination thereof (paragraph [0032], discloses the management system a may receive optimization information that may be used to generate an optimized  schedule , the optimization infoatmion may include, but is not limited to, information associated with target recipients, historical measurement information (for instance, “ratings”) , content originator goals and/or constraints, inventory information [based the first updated set of content schedule constraints]).  

With respect to claim  23, Haberman in view of Chao teaches elements of claim 1, furthermore, Haberman teaches the device  wherein the identifying the initial set of content schedule constraints is based on machine learning to automatically generate one or more of the content schedule constraints of the initial set of content schedule constraints, to automatically generate one or more of the initial plurality of values, or any combination thereof (paragraph [0032], discloses the management system a may receive optimization information that may be used to generate an optimized  schedule , the optimization infoatmion may include, but is not limited to, information associated with target recipients, historical measurement information (for instance, “ratings”) , content originator goals and/or constraints, inventory information [based the first updated set of content schedule constraints]).  

With respect to claim  24, Haberman in view of Chao teaches elements of claim 23, furthermore, Haberman teaches the device wherein the machine learning is based on historical campaign data(paragraph [0045], discloses audience information .., campaign goal and constraints and/or inventory pricing information .., pacing information for concurrent campaigns may be used to prioritize the allocation of inventory to those mode …, campaign schedules may be optimized .. continually  updated forecast household reach/and or frequency data ).  
With respect to claim  25, Haberman in view of Chao teaches elements of claim 8, furthermore, Haberman teaches the  non-transitory machine-readable storage medium  wherein the initial set of content schedule constraints comprises a network-daypart level(paragraph [0032] discloses the system may receive a first schedule (for example a first or initial distribution) for distrusting content asset.., the management system may receive optimization information that may be used to generate  an optimized schedule…, a file generated and made available at a certain time interval (for instance, daily, hourly or the like)… expected network and time play [daypart]).
	  
With respect to claim  26, Haberman in view of Chao teaches elements of claim 8, furthermore, Haberman teaches the  non-transitory machine-readable storage medium wherein the reach is calculated at a network-daypart level(paragraph [0032] discloses the system may receive a first schedule (for example a first or initial distribution) for distrusting content asset.., the management system may receive optimization information that may be used to generate  an optimized schedule…, a file generated and made available at a certain time interval (for instance, daily, hourly or the like)… expected network and time play [daypart])..  

With respect to claim  27, Haberman in view of Chao teaches elements of claim 15, furthermore, Haberman teaches the  method  wherein the identifying the set of content schedule constraints is based on input from a user specifying one or more of the content schedule constraints of the set of content schedule constraints, input from the user specifying one or more of the plurality of values, or any combination thereof(paragraph [0032], discloses the management system a may receive optimization information that may be used to generate an optimized  schedule , the optimization infoatmion may include, but is not limited to, information associated with target recipients, historical measurement information (for instance, “ratings”) , content originator goals and/or constraints, inventory information [based the first updated set of content schedule constraints]).  


With respect to claim  28, Haberman in view of Chao teaches elements of claim 15, furthermore, Haberman teaches the  method wherein the identifying the set of content schedule constraints is based on machine learning to automatically generate one or more of the content schedule constraints of the set of content schedule constraints, to automatically generate one or more of the plurality of values, or any combination thereof(paragraph [0032], discloses the management system a may receive optimization information that may be used to generate an optimized  schedule , the optimization infoatmion may include, but is not limited to, information associated with target recipients, historical measurement information (for instance, “ratings”) , content originator goals and/or constraints, inventory information [based the first updated set of content schedule constraints]).  
With respect to claim  29, Haberman in view of Chao teaches elements of claim 28, furthermore, Haberman teaches the method wherein the machine learning is based on historical campaign data(paragraph [0076], discloses adjust a campaign based on social media trained including advertising the placement of media where it historically generated desirable social activity, adjusting the creative based on social commentary and adjusting the campaign plan based on social  singles ..)
The following prior arts are applied in this Office Action: 
Haberman et al (US Pub., 2015/0348091 A1) discloses systems and methods for the optimized allocation of content on a content distribution system according to a content distribution plan are described. In some embodiments, a management system may be configured to generate an optimized schedule for content distribution, such as an advertising campaign. For a television distribution schedule, an impressions forecast may be generated based on the available inventory and historical audience measurement information, such as television ratings for a television advertising campaign
Cannon (US Pub., No., 2001/0020236 A1) discloses  the most preferred embodiment of the present invention is a computer-based decision support system that includes three main components: a database mining engine (DME);  an advertising optimization mechanism; and a customized user interface that provides access to the various features of the invention.
Chao et al (US Pub., No., 2008/0147498 A1) discloses systems and methods for adjusting parameters of a digital ad  and third-party traffic based on a difference in time between geographic regions are disclosed. Generally, a monitoring module of an online advertisement service provider monitors  performance information associated with a digital ad directed to potential customers in a first region associated with a first time zone to determine if the digital ad is performing well or performing poorly.
Response to Arguments
Applicant’s arguments of the 35 U.S.C 103(a) rejections filed on 12 September 2022 with respect to claim(s) 1, 3, 6-11, 13, 15, and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682